UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------X
JOHN RESTIVO and DENNIS HALSTEAD,
ET AL.,

                      Plaintiffs,
                                                 MEMORANDUM & ORDER
          -against-                              06-CV-6720(JS)(SIL)

NASSAU COUNTY, CAROLANN HESSEMANN,
AS EXECUTRIX FOR THE ESTATE OF
JOSEPH VOLPE, ET AL.,

                    Defendants.
------------------------------------X
APPEARANCES
For Plaintiffs:     Barry C. Scheck, Esq.
                    Alexandra Lynn Lampert, Esq.
                    Monica R. Shah, Esq.
                    Nick Joel Brustin, Esq.
                    Anna B. Hoffmann, Esq.
                    Peter Jon Neufeld, Esq.
                    Richard W. Sawyer, Esq.
                    Neufeld Scheck & Brustin LLP
                    99 Hudson Street, 8th Floor
                    New York, New York 10013

                      Joshua Evan Dubin, Esq.
                      Joshua E. Dubin, Esq., P.A.
                      212 NE 16th Terrace
                      Fort Lauderdale, Florida 33301

                      David Graff, Esq.
                      Rachael Ann Kierych, Esq.
                      Anderson Kill & Olick PC
                      1251 Avenue of The Americas, 42nd Fl.
                      New York, New York 10020

                      Leon Friedman, Esq.
                      148 E. 78th St.
                      New York, New York 10075
For Defendants
Nassau County:      Daniel A. Bartoldus, Esq.
                    Amy E. Bedell, Esq.
                    Annemarie Susan Jones, Esq.
                    Lewis Johs Avallone Aviles & Kaufman, LLP
                    One CA Plaza, Suite 225
                    Islandia, New York 11749

                    Liora M. Ben-Sorek, Esq.
                    Dennis J. Saffran, Esq.
                    Sondra Meryl Toscano, Esq.
                    Office of the Nassau County Attorney
                    One West Street
                    Mineola, New York 11501

Carolann Hessemann,
as executrix of
the Estate of
Joseph Volpe:       Peter J. Tomao, Esq.
                    Richard M. Langone, Esq.
                    Law Office of Peter J. Tomao
                    600 Old Country Rd., Suite 328
                    Garden City, New York 11530

                    Thomas J. McNamara, Esq.
                    Certilman, Balin, Adler & Hyman, LLP
                    90 Merrick Avenue
                    East Meadow, New York 11554

SEYBERT, District Judge:

          Currently pending before the Court is Neufeld Scheck &

Brustin LLP’s (“NSB”) supplemental motion for attorneys’ fees and

costs.   (Supp. Fee Motion, Docket Entry 332.)   For the reasons

that follow, the motion is GRANTED IN PART and DENIED IN PART.

NSB is awarded $115,618.95 in fees and costs for its additional

post-judgment work on this matter.




                                2
                                    BACKGROUND1

            The   Court     assumes    familiarity        with     the   facts   and

procedural history of this case, particularly its November 30,

2015 Order awarding NSB $4,997,914.55 in attorneys’ fees and costs

for its work from the filing of the case in 2006 to the entry of

judgment in 2014 (Restivo v. Nassau County, No. 06-CV-6720, 2015

WL    7734100   (E.D.N.Y.    Nov.    30,       2015)   (“Restivo   1”))2   and   its

August 28, 2017 Order awarding NSB $594,130.79 in supplemental

fees and costs for its work on the Second Circuit appeal and

various post-judgment proceedings (Restivo v. Nassau County, 2017

WL 3727366 (E.D.N.Y. Aug. 28, 2017) (“Restivo 2”)).

            NSB now seeks an additional award of fees and costs for

its work since 2017 to enforce the judgment and oppose Defendants’

petition for certiorari to the United States Supreme Court. (Supp.

Fee Mot. at 2.)      NSB calculates that it has incurred $115,649.12

in fees and costs performing this work.3                  (Supp. Fee Mot. at 3;




1   The Court summarizes only the facts relevant to this motion.

2 The Second Circuit affirmed the hourly rates approved in
Restivo 1. Restivo v. Hessemann, 846 F.3d 547, 592 (2d Cir.
2017).

3 On page 3 of its motion, NSB states that it incurred
$116,846.15 in fees. This appears to be an error, as the broken
down fees come to a total of $115,649.12, and that is the total
amount noted everywhere else, including a follow up letter from
NSB.
                                           3
Letter Re: Fee Appl., Docket Entry 333.)        Defendants have not

opposed NSB’s request.

           Subsequent to this Court’s last award of fees and costs,

Defendants sought certiorari from the United States Supreme Court,

which was denied.   (Hoffmann Decl., Docket Entry 332-6, ¶ 13; see

Hessemann v. Restivo, 138 S. Ct. 644, 199 L. Ed. 2d 528 (2018).)

Defendants’ petition raised three issues that NSB was required to

brief in opposition.   (Hoffmann Decl. ¶ 13.)   NSB, with assistance

from outside firm Anderson Kill P.C. (“Anderson”), also worked to

have the judgment enforced.      They researched Nassau County’s

ability to pay, prepared for and conducted a contempt hearing (see

February 23, 2017 Minute Order for Contempt Hearing, Docket Entry

304), and reviewed the County’s compliance with the contempt order.

           NSB seeks compensation for the work of nine attorneys

who worked on these matters.    NSB requests the same hourly rates

already approved in this Court’s prior Orders for three NSB

attorneys addressed in those Orders--for Nick Brustin (“Brustin”),

$600; for Anna Benvenutti Hoffmann (“Hoffmann”), $500; and for

David Goldberg (“Goldberg”), $650. See Restivo 1, at *2 (approving

rates); Restivo 2, at *4 (approving and reapproving rates).

           NSB seeks $175 an hour for Mary McCarthy (“McCarthy”),

who worked on this matter as a law clerk pending her admission to

the bar.   She states she had comparable experience to Elizabeth

Daniel Vasquez (“Vasquez”), a prior attorney for whom this Court

                                 4
approved $175 an hour as a law clerk pending admission.                  (McCarthy

Decl., Docket Entry 332-8, ¶ 5.)             Richard Sawyer (“Sawyer”),

another   NSB    associate,    also    states     that    he     had    comparable

experience to Vasquez, and NSB seeks her approved hourly rate as

an associate--$250--for him.        (Sawyer Decl., Docket Entry 332-11,

¶ 4.)4

           Four    attorneys   from     Anderson    worked     on      the   present

matter, primarily seeking to have the judgment enforced. Attorneys

from Anderson had their requested rates approved in Restivo 2:

partner David Graff (“Graff”) at $375, and three associates at

$250 each.      See Restivo 2, at *9.      They request the same amounts

here for Graff and the three associates.

           NSB    also   requests     $1,381.06    in    costs    for    research,

copying, and printing.      (Brustin Decl., Docket Entry 332-1, at 4-

6.)   Anderson requests $133.06 in costs.                (Graff Decl., Ex. B,

Docket Entry 332-18.)

                                DISCUSSION

I.    Attorneys’ Fees in Section 1983 Cases

           As this Court recognized in its prior Fee Orders, Section

1988(b) empowers the Court to award reasonable attorney fees to




4 Over the years, Vasquez worked on the case as a paralegal, a
law clerk not yet admitted to the bar, and an associate. NSB
requested different fees reflecting her changing level of
experience. (see Letter Mot. to Amend, Docket Entry 240.)


                                       5
the prevailing party in a Section 1983 action.                     See 42 U.S.C.

§ 1988.      The lodestar approach is generally used to calculate

reasonable attorney fees.          “Under this approach, the number of

hours reasonably expended on the litigation is multiplied by a

reasonable    hourly      rate   for   attorneys    and       paraprofessionals.”

Grant v. Martinez, 973 F.2d 96, 99 (2d Cir. 1992); DiFilippo v.

Morizio, 759 F.2d 231, 234 (2d Cir. 1985) (“where . . . the party

achieves success on the merits, an award of all reasonable hours

at   a   reasonable    hourly    rate,   i.e.,     the    lodestar     figure,   is

presumptively appropriate”).           Thus, the Court must arrive at a

reasonable hourly rate for the attorneys who worked on the case

and “‘examine the hours expended by counsel and the value of the

work product of the particular expenditures to the client’s case.’”

Gierlinger v. Gleason, 160 F.3d 858, 876 (2d Cir. 1998) (quoting

DiFilippo v. Morizio, 759 F.2d 231, 235–36 (2d Cir. 1985)).

             Courts have awarded attorneys’ fees in connection with

opposing    Supreme    Court     certiorari   petitions.         See   Patrolmen’s

Benovelent Assoc. of City of N.Y. v. City of N.Y., No. 97-CV-7895,

2003 WL 21782675, at *4 (S.D.N.Y. July 31, 2003) (“[I]t was

defendants’ decision to petition the Supreme Court for certiorari

that     caused   these   additional     hours     to    be    expended.   Surely,

defendants cannot complain of the number of hours plaintiffs were

required to spend to respond to defendants’ motions.”); see also

Dague v. City of Burlington, 976 F.2d 801, 803-04 (2d Cir. 1991)

                                         6
(“Perhaps    most    significantly,    the     Supreme   Court   itself    has

confirmed the district court’s authority to award attorney’s fees

for work done before the Supreme Court, by instructing that the

amount of the award for such services be fixed in the first

instance by the district court, after the district court hears

evidence as to the extent and nature of the services rendered.”)

(citing Perkins v. Standard Oil Co., 399 U.S. 222, 223, 90 S. Ct.

1989, 1990, 26 L. Ed. 2d 534 (1970) (per curiam)).

            Further, under Section 1988, plaintiffs “‘may recover

fees in connection with enforcement of a judgment,’” (De Curtis v.

Upward Bound Int’l Inc., No. 09-CV-5378, 2015 WL 5254767, at *2

(S.D.N.Y. Aug. 28, 2015) (quoting Diaz v. Paragon Motors of

Woodside, Inc.,      No. 03-CV-6466, 2008 WL 2004001, at *7 (E.D.N.Y.

May 7, 2008)); see also Hines v. City of Albany, No. 06-CV-1517,

2015 WL 12828107, at *1 (N.D.N.Y. May 13, 2015)), and the Court

may award fees incurred in connection with a contempt motion              (see

Joel v. Vill. of Kiryas Joel, No. 95-CV-8378, 1997 WL 543091, at

*2 (S.D.N.Y. Sept. 4, 1997) (awarding attorneys’ fees pursuant to

Section     1988    for   contempt    motion     regarding   a    settlement

agreement)).

II.   Reasonable Hourly Rate

            This Court previously held that, based on its experience

and unique expertise in wrongful conviction cases, NSB was entitled

to hourly rates prevailing in the Southern District of New York

                                      7
rather than the Eastern District of New York.              Restivo 1, at *3.

In Restivo 2, the Court rejected Defendants’ argument that NSB

should not be awarded the same rates for appellate litigation or

post-judgment enforcement.           Restivo 2, at *3-4.       Specifically, in

Restivo 1, the Court approved $600 for Brustin, $500 for Hoffmann,

and $175 for a law clerk pending admission.              Restivo 1, at *2-3;

n.1,   n.7.      The   Court    reapproved    these    rates    in   Restivo   2.

Restivo 2,     at   *3-4.      The    Court   also    previously     found   that

“Goldberg’s experience and expertise in appellate practice is

undisputed, and . . . an hourly rate of $650 is reasonable for his

work on the case.”      Restivo 2, at *4 (citing cases with comparable

rates).   “Because the Court previously approved these rates [for

Brustin, Hoffmann, a law clerk, and Goldberg], and there is no

reason to revisit the appropriate hourly rates for these attorneys

. . . the Court will use these rates to calculate the fee award

[for this motion].”         Restivo 2, at *4.5

              As to the Anderson attorneys, this Court also previously

approved the rates requested in connection with enforcing the




5 The Court notes that NSB does not seek higher hourly fees due
to market rate increases in the three years since their last
application. Hoffmann and Sawyer also billed half their hourly
rates for travel (Hoffmann at $250, Sawyer at $125). (See
Hoffmann Decl. Ex. 2-A, Docket Entry 332-7; Sawyer Decl. Ex. 4-
B, Docket Entry 332-13.) Further, Graff’s standard hourly rate
is $900, and he requests only the previously approved $375.
(Graff Decl., Docket Entry 332-16, ¶ 10.)
                                         8
judgment.      The Court finds they remain reasonable, and will use

them to calculate the fee award for the present motion.

III. Hours Expended

              In connection with the present motion, Brustin worked

12.5 hours (Brustin Decl. Ex. 1-A, Docket Entry 332-2); Hoffmann

worked 97.9 hours (Hoffmann Decl. Ex. 2-A); McCarthy worked 51.5

hours (McCarthy Decl. Ex. 3-B, Docket Entry 332-10); Sawyer worked

92.1 hours (Sawyer Decl. Ex. 4-B); Goldberg worked 22.9 hours

(Goldberg Decl. Ex. 5-A, Docket Entry 332-15); Anderson partner

Graff worked 13 hours (Graff Decl. Ex. B, at 4); and Anderson

Associates Ethan W. Middlebrooks worked 14.5 hours (Graff Decl.

Ex. B, at 1-2); Alexander Litt worked 2.6 hours (Graff Decl. Ex. B

at 2); and Christopher Ayers worked 9 hours (Graff Decl. Ex. B

at 2).   The Court has reviewed the individual time logs of each

attorney, detailing hours spent on various tasks, and finds them

to be reasonable.       The Court again notes that all requests are

unopposed.

IV.   Costs

              NSB also requests $362.43 for Westlaw expenses, $222.10

for copier expenses, and $796.53 for appellate printing expenses

(a total of $1,381.06).     (Brustin Decl. at 4-6.)   The Court finds

these expenses reasonable, and accordingly, awards NSB $1,381.06

in costs.



                                    9
          Anderson submits $133.06 in costs for meals and research

(Graff Decl. Ex. B, at 4), which is included in NSB’s breakdown

under “Anderson Kill Legal Consulting” (Supp. Fee Mot. at 3).

“However, ‘meals that are not required by out-of-town travel are

not compensable.’”   Cardeno v. Potter, No. 05-CV-4735, 2010 WL

11607057, at *4 (E.D.N.Y. Aug. 5, 2010) (quoting Lucky Brand

Dungarees, Inc. v. Ally Apparel Resources, LLC, No. 05-CV-6757,

2009 WL 466136, at * 6 (S.D.N.Y. Feb. 25, 2009)).   As Anderson’s

submissions indicate “meals in office,” (Graff Decl. Ex. B at 4),

the Court will not award $30.17 for meals.




            [BOTTOM OF PAGE INTENTIONALLY LEFT BLANK]




                               10
                                 CONCLUSION

           NSB’s    application    for    attorneys’   fees   and    costs   is

GRANTED IN PART and DENIED IN PART.          The Court awards $114,135.00

in   attorneys’    fees   plus   $1,483.95    in   costs   for   a   total   of

$115,618.956 in attorneys’ fees and costs.          The Clerk of the Court

is directed to enter judgment for $115,618.95 in attorneys’ fees

and costs.    Post-judgment interest, calculated pursuant to 28

U.S.C. § 1961(a), shall run on the award of attorney fees and costs

from the date of this Memorandum & Order until the date the fees

and costs are paid.




                                          SO ORDERED.



                                          /s/ JOANNA SEYBERT______
                                          Joanna Seybert, U.S.D.J.


DATED:     January   4 , 2019
           Central Islip, New York




6 This figure represents all requested fees and costs less
Anderson’s $30.17 request for meals.
                                     11
